Per Curiam.
Under the terms of the agreement in question the contract could have been entirely performed within one year and it has been repeatedly held that the statute does not apply to a contract which consistently with its terms may be performed within that period. (Blake v. Voigt, 134 N. Y. 69; Kent v. Kent, 62 id. 560, 564.) Accordingly the order denying plaintiff’s motion to strike out the defense setting up the Statute of Frauds should be reversed, with twenty dollars costs and disbursements, and the defense of the Statute of Frauds contained in the defendant’s answer stricken out.
Present — Martin, P. J., Townley, Glennon and Dore, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted.